—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered June 22, 1995, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the trial court properly exercised its discretion when it closed the courtroom during the trial testimony of two undercover officers. Both officers testified at the Hinton hearing (People v Hinton, 31 NY2d 71, cert denied 410 US 911), inter alia, that they were still active in undercover work in the area of the defendant’s arrest, that they had lost subjects in the area, and/or had identified suspects who had not yet been arrested, that they entered the courthouse discretely, and that they feared for their safety if they were compelled to testify in open court (see, People v Martinez, 82 NY2d 436; People v Kin Kan, 78 NY2d 54; People v Wells, 225 AD2d 567). The trial court did not err in failing, sua sponte, to explicitly consider lesser alternatives to closure (see, People v Ayala, 90 NY2d 490). Rosenblatt, J. P., Ritter, McGinity and Luciano JJ., concur.